Citation Nr: 1137611	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from June 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board notes that a claim for PTSD was previously denied in a September 1993 rating decision and the Veteran's current claim for PTSD is adjudicated on a new and material evidence basis.  The Veteran has also claimed service connection for a psychiatric disorder (other than PTSD).  This issue however, requires de novo consideration as the claim pertains to additional conditions not previously diagnosed or considered in the prior decision.  See Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).


FINDINGS OF FACT

1.  VA denied entitlement to service connection for PTSD in a September 1993 rating decision; the Veteran did not appeal this rating decision.

2.  Evidence received since September 1993 regarding the claim for service connection for PTSD is cumulative or redundant of evidence previously of record and is not sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  A psychiatric disorder (other than PTSD), to include bipolar disorder, was neither shown in-service, nor was a psychosis compensably disabling within one year of the Veteran's separation from active duty, and the evidence fails to establish competent and credible evidence of a nexus or link between a psychiatric disorder and his period of active service.  



CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since the September 1993 rating decision, the criteria for reopening the claim for service connection for PTSD are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  A psychiatric disorder, other than PTSD, was not incurred in, or aggravated by, active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in pre-adjudication letters dated in September 2006, February and May 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2006, February and May 2007 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Furthermore, specific evidence needed to reopen the claims, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided in the February and May 2007 letters to the Veteran.   The case was last adjudicated in February 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post service treatment records.  The Veteran was not afforded VA examinations in conjunction with his claims, however, solicitation of a medical opinion is not warranted in a claim to reopen until new and material evidence is presented or secured.   Moreover, solicitation of a medical opinion is not necessary in connection with the claim for service connection for a psychiatric disorder (other than PTSD) as there is no competent and credible evidence indicating that a psychiatric disability may be associated with an established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Petition to Reopen PTSD Claim

The Veteran's claim for service connection for PTSD was last denied by the RO in September 1993.  The Veteran did not perfect an appeal of this decision.  Therefore, the September 1993 rating decision is final.  38 C.F.R. §§ 20.204(c), 20.1103.

The present claim was initiated by the Veteran in September 2006.  The Board notes that the RO reopened the claim; however, the Board must make its own determination as to whether or not new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the RO in September 1993 included the Veteran's service treatment records and a July 1993 VA examination report in which the Veteran was diagnosed with attention deficit hyperactivity disorder and substance abuse, in remission.  Although the Veteran related witnessing two disturbing incidents in Vietnam, the examiner felt that his symptoms did not warrant a diagnosis of PTSD.  The Veteran's military occupational specialty was that of a clerk-typist.  He denied any combat duty but reported that he was sent to tower guard duty for about six weeks.  Specifically, he claimed two incidents which frightened and upset him.  One incident involved a bomb strike twenty miles away which shook the Veteran's observation tower and another involved a fire which broke out in Saigon during a cease-fire.      

The Veteran was denied entitlement to service connection for PTSD in September 1993 because the evidence at that time failed to show a diagnosis of PTSD, and there was no verified stressor to support a diagnosis of PTSD.

The evidence added to the record since the September 1993 rating decision consists of essentially duplicate stressor statements received by the Veteran in May 2008 and VA treatment records dated in 1992 and from July 2006 to November 2007.  The additional treatment records do not show a diagnosis of PTSD.

With regard to his stressors, the Veteran continued to allege that he witnessed an explosion while he was serving guard duty in a tower and that from his post, he saw a fire break out in Saigon the morning of a cease-fire.  

This additional stressor statement provided by the Veteran is cumulative of the existing record of his contentions in support of his claim and is not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Most significantly, the additional VA treatment reports fail to show a diagnosis of PTSD.  Therefore, the newly submitted evidence is merely cumulative of the evidence already of record and it does not raise a reasonable possibility of substantiating the claim.  The additional evidence still does not verify the occurrence of any specific stressor or confirm a diagnosis of service-related PTSD.  As such, it is not new and material and reopening of the claim for service connection for PTSD is not warranted.

Service Connection for a Psychiatric Disorder other than PTSD

The Veteran is also claiming entitlement to service connection for a psychiatric disorder (other than PTSD), claimed as anxiety, sleep disorder and depression.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In the case of any Veteran who served for ninety days or more during a period of war, and a psychosis becomes compensably disabling within a year of separation from active duty that disorder shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of a psychiatric disorder.

The Veteran was hospitalized from June to September 1990 for treatment of phencyclidine (PCP) abuse, dysthymic disorder and borderline personality disorder 

VA treatment reports dated from July 2006 to November 2007 show that the Veteran has been diagnosed and treated for bipolar disorder along with substance abuse disorders.

While the evidence shows that the Veteran is currently diagnosed with bipolar disorder, there is no competent evidence that such a disorder was manifested in-service, and there is no competent evidence linking a current psychiatric disorder to service.  The service treatment records do not show treatment for a psychiatric disorder, and there is no evidence that a psychosis was manifested within a year of discharge from active service.

The earliest available medical record showing psychiatric treatment is found in VA medical treatment records in 1990. The fact that more than 16 years elapsed between service and his first post-service psychiatric treatment weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.)

Again, although the Veteran has received psychiatric treatment, the records do not reveal any competent medical opinion linking any current psychiatric disorder to active duty service.  Accordingly, service connection for a psychiatric disorder on a direct incurrence and presumptive basis is not warranted.

The Veteran contends that a current psychiatric disorder is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998), Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b).



ORDER

As new and material evidence has not been presented, the application to reopen the claim of entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder, other than PTSD, to include bipolar disorder, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


